DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 to enter the claims of November 23, 2021 has been entered.

Interview Summary
Based on the Amendments, Examiner performed further search consideration and determined that elements in claims 8 and claim 13 presented allowable subject matter. Accordingly, Examiner contacted Bobby Soltani (Registration No. 54,459) on February 24, 2022 requesting amendments to the independent claims. On March 3, 2022, Bobby Soltani contacted Examiner and agreed to the attached Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Bobby Soltani (Registration No. 54,459) on March 3, 2022.

Allowable Subject Matter
Claims 1-12 and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 22 require a primary index is generated for to-be-stored data. The primary index and the data is written into a data row in a data table. A secondary index for indexing the primary index is generated based on a query rule of the data table and the data. The query rule of the data table indicates a query mode supported by the data table. The generation of the secondary index includes writing an expression related to the query rule into the secondary index. Both the secondary index and the primary index is written into an index row in the data table. The data is updated in response to receiving a request to update the data stored in the data row. A new secondary index is generated for indexing the primary index based on the updated data and the query rule, and the new secondary index and the primary index is written into another index row into the data table. Claims 11 and 23 require determining an index row that matches a query request from one or more index rows of a data table, in response to receiving the query request for data stored in the data table. The index row stores a primary index and a secondary index indexing the primary index. The data table is for storing one or more attribute values of the entity in the knowledge base, and/or a corresponding relationship between the entity and one or more objects. The secondary index is generated through writing an expression related to a query rule 
The closest prior art is considered to be the previously relied upon in the Final Rejection. However, the claims are considered to be allowable when all of the features are considered as a whole. The dependent claims are considered to be allowable for at least the same reasons as the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165